The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo Supp. 1997, for sufficiency as to form of an initiative petition proposing that the Missouri Constitution be amended by adding one new section to provide that persons elected to represent Missouri in the United States House of Representatives or Senate shall not support a governmental budget that spends in deficit.  A copy of the initiative petition which you submitted to this office on December 15, 1998, is attached for reference.
We conclude the petition must be rejected as to form. Section 116.040, RSMo Supp. 1997, sets forth the form of an initiative petition.  The form set forth in Section 116.040 in the sentence commencing "[w]e, the undersigned, registered voters" contains the phrase "shall be submitted to the voters of the state of Missouri". The form submitted for review omits the words "the voters" such that the phrase in the form submitted for review reads "shall be submitted to of the state of Missouri".
Furthermore, Section 116.040 provides for the word "(Seal)" to appear near the bottom of the form following the words "Notary Public" so that the location for the notary public seal is designated by "Notary Public (Seal)".  The form submitted for review does not contain the word "(Seal)" following the words "Notary Public".
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                   JEREMIAH W. (JAY) NIXON Attorney General
Enclosure